DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 12-20 are objected to because of the following informalities:  .  

Regarding claim 8:  Change “the at least one pre-verify operations” to “the at least one pre-verify operation” (see “at least ne pre-verify operation” in claim 1, and see “the at least one pre-verify operation” in claim 7).

Regarding claim 12:  This is a new claim independent of claim 1, and FBC is not a standard term in the art so it is best to introduce the full term and write the acronym in parenthesis afterwards as was done in claim 1.  Accordingly, change “FBC” to “failed bit count (FBC}”.  Claims 13-19 depend on claim 13.

Regarding claim 20:  This is a new claim independent of claim 1, and FBC is not a standard term in the art so it is best to introduce the full term and write the acronym in parenthesis afterwards as was done in claim 1.  Accordingly, change “FBC” to “failed bit count (FBC}”.
     Also change each instance of “a FBC” to “an FBC” since the acronym begins with a vowel sound, the letter “f” is spelled as “ef”.
     Each claim should end with a single period, not two periods.  Remove one of the two periods at the end of the claim.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 12, 14, 15, and 20 of U.S. Patent No. 11,386,969 B1 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:


Regarding claim 1:  Claim 1 of the reference patent teaches a method for managing a block in a storage device, comprising: 
     accessing a failed bit count (FBC) for a boundary word line in the block (see “accessing a failed bit count (FBC) for a word line in the block”; see “the word line separates the programmed word lines of the programmed region from the unprogrammed word lines”; hence, the word line is a boundary word line); 
     determining whether the FBC of the boundary word line exceeds a predetermined threshold (see “determining whether the FBC of the word line exceeds a predetermined threshold”); 
     in response to the FBC of the boundary word line exceeding the predetermined threshold, performing at least one pre-verify operation on one or more of the non- boundary word lines in the block (see “in response to the FBC of the word line exceeding the predetermined threshold, performing pre-verify operations on one or more of the programmed word lines in the programmed region”); 
     programming the boundary word line (see “programming the word line with first data”); and 
     programming any remaining unprogrammed word lines within the block (see “programming the unprogrammed word lines in the unprogrammed region of the block”).

Regarding claims 2-4 and 7:  Claim 1 of the reference patent teaches all the claimed subject matter of each of these claims.
Regarding claim 5:  Claim 5 of the reference patent teaches the subject matter of this claim.

Regarding claim 9:  Claim 4 of the reference patent teaches the subject matter of this claim.

Regarding claim 10:  Claim 2 of the reference patent teaches the subject matter of this claim.

Regarding claim 11:  Claim 6 of the reference patent teaches the subject matter of this claim.

Regarding claim 12:  Claim 12 of the reference patent teaches a storage device, comprising: 
     one or more memories (see “one or more memories”); and 
     one or more controllers configured to (see “one or more controllers configured to”);
          access one or more FBCs for one or more pages of a boundary word line in a block (see “access one or more failed bit counts (FBCs) for one or more pages of a word line in a block”), 
          determine whether any of the FBCs of any of the pages of the boundary word line exceed a predetermined threshold (see “determine whether any of the FBCs of any of the pages of the word line exceed a predetermined threshold”); 
          in response to at least one FBC of at least one page of the boundary word line exceeding the predetermined threshold, perform pre-verify operations on one or more of the programmed word lines in the programmed region (see “in response to all FBCs of all pages of the word line exceeding the predetermined threshold, perform pre-verify operations on one or more of the programmed word lines in the programmed region”); 
          programming the boundary word line (see “programming the word line with first data”); and 
          programming any remaining unprogrammed word lines within the block (see “programming the unprogrammed word lines in the unprogrammed region of the block”).

Regarding claims 13, 14, and 16:  Claim 12 of the reference patent teaches all the claimed subject matter of each of these claims.

Regarding claim 15:  Claim 14 of the reference patent teaches the subject matter of this claim.

Regarding claim 17:  Claim 15 of the reference patent teaches the subject matter of this claim.

Regarding claim 20:  Claim 20 of the reference patent teaches a storage device, comprising: 
     an FBC reduction device (see “a failed bit count (FBC) reduction device); 
     one or more memories communicatively coupled to the FBC reduction device (see “one or more memories communicatively coupled to the FBC reduction device”); and 
     one or more controllers communicatively coupled to at least one or more of the memories and the FBC reduction device, wherein the FBC reduction device comprises (see “one or more controllers communicatively coupled to at least one or more of the memories and the FBC reduction device, wherein the FBC reduction device comprises”):   
          a FBC count component configured to access a FBC for a word line in a block (see “a FBC count component configured to access a FBC for a word line in a block”); 
          a threshold component configured to determine whether the FBC of the word line exceeds a predetermined threshold (see “a threshold component configured to determine whether the FBC of the word line exceeds a predetermined threshold”); 
          a pre-verify component configured to, in response to the FBC of the word line exceeding the predetermined threshold, perform pre-verify operations on one or more programmed word lines within the block (see “a pre-verify component configured to, in response to the FBC of the word line exceeding the predetermined threshold, perform pre-verify operations on one or more of the programmed word lines”); 
          a soft program component configured to program the word line with data equal to data received from a source block (see “a soft program component configured to program the word line with first data equal to second data that is programmed in a second block in the storage device”); and 
          a program component configured to program the unprogrammed word lines in the unprogrammed region of the block (see “a program component configured to”…”program the unprogrammed word lines in the unprogrammed region of the block”)..

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the reference patent (US 11,386,969)  in view of Marquart (US 2010/0208523 A1) 

Regarding claim 18:  Claim 15 does not specifically teach the tunable parameters include trim parameters.
     Marquart ([0019]) teaches that a soft programming operation may include a number of parameters called trims that control the soft-programming.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Marquart into the device and/or method of claim 15 in a manner such that the tunable parameters would include trim parameters (trims).  The motivation to do so would have been to use trims to control the soft programming such as a start voltage or a step size or a pulse width or the number of pulses or pulse ramp or ramp rate or any other suitable parameter of the soft programming operation by using trims as exemplified by Marquart.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the reference patent (US 11,386,969) in view of Hong (US 2019/0156904 A1).

Regarding claim 19:  Claim 12 of the reference patent does not specifically teach the programming any remaining unprogrammed word lines within the block is done with a foggy-fine programming method. 
     Hong teaches a foggy-fine programming method (operation in FIG. 17 or FIG. 19, for example, in a memory device of FIG. 1) that is suitable for programming a selected word line in a memory block.
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Hong into the device and/or method of claim 12 of the reference patent in a manner such that the programming any remaining unprogrammed word lines within the block would be done with a foggy-fine programming method like that taught by Hong.  The motivation to do so would have been to use a programming method already known in the art to be suitable for programming word lines in a memory block.

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827